DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of an improved key comprising: a key-shaped supporting structure, made of a metal material, comprising a stem and a head, the head being provided with a through opening extending to opposite faces of the head through a thickness of the head, the through opening being entirely laterally delimited by inner side walls extending from a first one of the opposite faces of the head to a second one of the opposite faces; and an insert, made of a polymeric material, comprising an identification system, the insert being removably inserted into the through opening of the head, wherein the insert comprises at least one section protruding outwardly of the through opening and laterally projecting with to cover a portion of the head adjacent to the through opening, thus abutting against a part of a portion of the head provided about the through opening, the insert accommodating the identification system removably therein, wherein the insert comprises two separate half-shells coupled to each other, each of the two separate half-shell protruding outwardly of the through opening and laterally to cover a respective portion of the head adjacent to the through opening, wherein at least one of the two half-shells of the insert comprises a hooking member enabling a junction of the two half-shells, thus defining, as a whole, the insert, 

The closest prior art of record, U.S. Patent Number 4,417,410 to Freedom, discloses a key comprising: a key-shaped supporting structure (10), made of a metal material, comprising a stem (14) and a head (12), the head being provided with a through opening (22, 24) extending to opposite faces of the head through a thickness of the head; and an insert (26), made of a polymeric material, comprising an identification system (60), the insert being removably inserted into the through opening of the head, wherein the insert comprises at least one section protruding from the inner side walls of the through opening and laterally projecting with respect to the through opening, thus abutting against a part of a portion of the head provided about the through opening (figures 1 and 2), the insert accommodating the identification system removably therein, wherein the insert comprises two half-shells coupled to each other (respective top and bottom; figures 4-6), wherein at least one of the two half-shells of the insert comprises a hooking member (32 and 34; 42, 43 and 44; or 51 and 52) or enabling a junction of the two half-shells (figures 2, 5 and 6), thus defining, as a whole, the insert, wherein the two half-shells are configured so that a cavity configured for accommodating a laminar element is defined following the coupling of the two half-shells and a mutual junction thereof by the hooking member (figures 2, 5 and 6).

However, Freedom does not disclose at least one section protruding outwardly of the through opening and laterally projecting with to cover a portion of the head adjacent to the through opening, the insert half-shells are not separate, and each of the two separate half-shell .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to key head arrangements:

U.S. Patent Number 5,113,602 to Levine et al.; U.S. Patent Number 4,349,975 to Chubb. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
March 31, 2022